Citation Nr: 0809411	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  07-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to October 1, 2006, 
for payment of restored Dependency and Indemnity Compensation 
(DIC).


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1962 until the 
date of his death on August 19, 1963.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The appellant's previously established DIC payments were 
stopped in June 1964, when she remarried.

2.  Liberalizing legislation permitting restoration of DIC 
benefits following termination of a remarriage became 
effective June 9, 1998.

3.  A divorce decree shows that the appellant's remarriage 
ended in divorce in February 2004.

4.  The appellant's claim for restoration of DIC benefits was 
received on September 29, 2006.

5.  In an October 2006 decision, the RO restored payment of 
the appellant's DIC benefits, effective October 1, 2006.


CONCLUSION OF LAW

The criteria are not met for an effective date prior to 
October 1, 2006, for payment of restored DIC.  38 U.S.C.A. 
§ 103(d)(2)(A) (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.55(a)(3), 3.114(a), 3.400(v)(4) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  However, the U. S. Court of Appeals for Veterans 
Claims (CAVC) has held that the VCAA does not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case the relevant facts are not in dispute.  
Resolution of the appellant's appeal is dependent on 
interpretation of the law and regulations pertaining to the 
assignment of an effective date for payment of restored DIC 
benefits.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  

The record shows that the veteran died while on active 
service in August 1963.  The RO established the appellant's 
entitlement to DIC benefits beginning in August 1963 until 
June 1964, when she remarried.  She promptly notified the RO 
of her remarriage and her DIC benefits were terminated.

On September 29, 2006, the RO received communication from the 
appellant indicating she was divorced from her second husband 
and requesting that her DIC benefits be restored.  She 
furnished a copy of the divorce decree demonstrating that her 
remarriage had ended on February 27, 2004.  

A liberalizing law that became effective June 9, 1998, 
provides that the remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of DIC benefits to such 
person as the surviving spouse of the veteran if her 
remarriage has been terminated by death or divorce unless the 
Secretary determines that the divorce was secured through 
fraud or collusion.  38 U.S.C.A. § 103(d)(2)(A) (formerly 
38 U.S.C.A. § 103(d)(2)); 38 C.F.R. § 3.55(a)(3).  Prior to 
that date, reinstatement of DIC benefits under these 
circumstances was not allowed. 

The regulations also provide that if the appellant had filed 
her claim for restoration of DIC benefits within one year of 
the effective date of the liberalizing law and if she had met 
the criteria for restoration on the date of the liberalizing 
law and continuously thereafter, the effective date of the 
restoration would be the effective date of the liberalizing 
law.  38 C.F.R. § 3.114(a).  Where the claim is reviewed at 
the request of the appellant more than one year after the 
effective date of the liberalizing law, the claim can be 
granted effective one year prior to receipt of the request; 
however, the claimant must still have met all eligibility 
criteria continuously from the date of the liberalizing law.  
38 C.F.R. § 3.114(a)(3).  

Otherwise, the effective date for restoration of benefits is 
the date of receipt of the appellant's claim for restoration, 
if the claim is made more than one year after the divorce 
decree became final.  38 C.F.R. § 3.400(v)(4).

The appellant's remarriage was not terminated until after 
38 U.S.C.A. § 103(d)(2)(A) became effective.  Hence, she did 
not meet the criteria for restoration continuously from the 
effective date of the liberalizing law, and could not receive 
retroactive payment of her restored DIC benefits under 
§ 3.114.  

The effective date can be no earlier than the date VA 
received her claim for restoration.  Here, that date is 
September 29, 2006.  VA regulations also provide that payment 
of restored DIC benefits should begin the first day of the 
month following restoration.  That date, in this case, is 
October 1, 2006.

The appellant contends that her DIC benefits should be 
restored to March 1, 2004, the month immediately following 
her divorce.  She stated that she made several inquiries by 
phone but was not initially told of her eligibility for DIC 
benefits and experienced a delay in receiving a promised 
handbook telling her about the claims process.

The failure of VA to advise the appellant of her eligibility 
for benefits could not serve as the basis for an earlier 
effective date for the grant of benefits.  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (holding that faulty advise 
allegedly provided by VA employees could not serve as the 
basis for an earlier effective date for payment of DIC 
benefits not otherwise authorized by law).

The undisputed evidence is that the appellant's remarriage 
was terminated on February 1, 2004, and that the claim for 
reinstatement of benefits was received on September 29, 2006.  
The Board must conclude that there is no legal entitlement to 
payment of restored DIC benefits prior to October 1, 2006.  
38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. § 3.55(a)(3), 3.114(a), 
3.400(v)(4).  Accordingly, the appellant's claim for an 
effective date prior to October 1, 2006, for payment of 
restored DIC is denied.


ORDER

An effective date prior to October 1, 2006, for payment of 
restored DIC is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


